Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9, 13-14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 4-5 are directed to a method and claims 9, 13-14, and 18 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A computer-implemented method of controlling by a control authority digital asset emission or digital asset destruction, comprising the steps of:
receiving, by a ledger accredited to the control authority, the ledger having processing and data storage capacities, a request for registering a transfer of digital asset towards a digital account of a first user corresponding to a first user identification number indicated in the request, or a request for registering a transfer of digital asset between the digital account of the first user and a digital account of a second user corresponding to a second user identification number further indicated in the request;
accessing and reading data stored in the ledger, wherein 
the first user digital account indicates a first user digital account balance, the first user digital account balance associated with the first user identification number being registered in the ledger; the second user digital account indicates a second user digital account balance, the second user digital account balance associated with the second user identification number being registered in the ledger;
processing a received request by the ledger, stamping time and storing the received request and any update of a user digital account balance;
and i) registering, by the ledger, the transfer of digital asset towards the first user digital account according to the received request by updating the first user digital account balance accordingly;
and ii) registering, by the ledger, the transfer of digital asset between the first user digital account and the second user digital account according to the received request by updating accordingly the first user digital account balance and the second user digital account balance only in case an updated digital account balance of the user account to be debited corresponds to a positive balance.
(Additional element(s) emphasized in bold)
The above claim describes a process for receiving a request to transfer assets to a first user or from a first user to a second user comprising user identifiers, accessing and reading account and balance information for each user stored in a ledger, processing the request, timestamping the request, storing/registering the request in the ledger, and updating the account balances of the users. Therefore, claim 1 is directed to the abstract idea of processing and recording transactions which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as digital assets and accounts and a computer (i.e. “ledger having processing and data storage capacities”) merely uses a computer as a tool to perform an abstract idea. The use of digital assets and accounts does not more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of digital assets and accounts and a computer do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of digital assets and accounts does not more than generally link the abstract idea to a particular field of use and the use of a computer does no more than use the computer as a tool to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing and recording transactions with a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 4-5 further describe characteristics of data and the additional elements of public/private keys and digital signatures does no more than continue to generally link the abstract idea to a particular field of use and does not improve the functioning or performance of the claimed computing device. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of processing and recording transactions holds true for claims 9, 13-14, and 18 as well, with the additional elements of public/private keys, digital signatures, and digital wallets, doing no more than continuing to generally link the abstract idea to a particular field of use and not improving the functioning or performance of the claimed computing device. Likewise, the additional elements of memory and processor merely use a processor/computer as a tool to implement the abstract idea. Therefore, claims 9, 13-14, and 18 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-8, 10-12, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 2-3, 10 and 12 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claims 2-3, 10, and 12 the claims recite, “the gateway identification number, the set of gateway parameters and the set of gateway rules being part of a gateway application program stored by the control authority into the ledger.” Paragraphs 0078 and 0080 of the published specification describe smart contracts as “applications impacting the accounting” and “an application executed in the ledger environment” and paragraphs 0098-0109 disclose a process whereby a user can create a smart contract and submit it for verification and execution to the ledger. However, the specification does not define the “gateway application program” recited in the claims as a smart contract nor does it disclose how the “gateway application program” and its associated information are stored into the ledger.
Claims 6-8, 11, and 15-17 are also rejected due to their dependence on at least claim 2 or 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claim 9 recites the limitation "the processor" in “A system for controlling by a control authority digital asset emission or digital asset destruction, the system comprising one or more processors and memory storing instructions, wherein the one or more processors are configured to execute the instructions such that the processor and memory are configured to...”. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-18 are also rejected due to their dependence on at least claim 9.
Unclear Scope
Claims 1 and 9 recite, “a request for registering a transfer of digital asset towards a digital account of a first user corresponding to a first user identification number indicated in the request, or a request for registering a transfer of digital asset between the digital account of the first user and a digital account of a second user corresponding to a second user identification number further indicated in the request.” However, claims 1 and 9 later recite, “i) registering, by the ledger, the transfer of digital asset towards the first user digital account according to the received request by updating the first user digital account balance accordingly; and ii) registering, by the ledger, the transfer of digital asset between the first user digital account and the second user digital account...”. It is unclear how the claims can perform both registration limitations when only one request is received. Therefore, the scope of claims 1 and 9 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-8 and 10-18 are also rejected due to their dependence on at least claim 1 or 9.
Claims 1 and 9 recite, “receiving, by a ledger...a request for registering a transfer of digital asset...processing a received request by the ledger...” It is unclear whether “a received request” is the same request or a different request as “a request for registering a transfer of digital asset.” Therefore, the scope of claims 1 and 9 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-8 and 10-18 are also rejected due to their dependence on at least claim 1 or 9.
Claim 2 and 10 recite, “...the gateway has a set of gateway parameters and a set of gateway rules validated by the control authority and applicable to the request sent via the gateway to the ledger...the set of gateway parameters and the set of gateway rules being part of a gateway application program stored by the control authority into the ledger...the ledger further executes the gateway application program corresponding to the gateway identification number of the accredited gateway according to the request received from said gateway and to the corresponding set of gateway parameters and set of gateway rules...” It is unclear how the control authority can validate the gateway parameters and rules applicable to the request sent via the gateway if the gateway application program and all associated data is stored and executed by the ledger. Therefore, the scope of claims 2 and 10 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3, 6-8, 11-12, and 15-17 are also rejected due to their dependence on at least claim 2 or 10.
Claims 4, 6, 13, and 15 recite, “a...public key that is obtained by means of a digital signature algorithm from a corresponding...private key.” It is unclear whether the above limitation is directed to key generation (i.e. the public key is generated via a signature algorithm from a private key) or merely referring to the public key being a member of the public/private key pair used for digital signatures. Therefore, the scope of claims 4, 6, 13, and 15 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 5, 7, 14, and 16 are also rejected due to their dependence on at least claim 4, 6, 13, or 15.
Claims 5 and 14 recite, “...entering its user private key into the user electronic device...” It is unclear whether the above limitation is directed to the action of the user entering their private key into the device (i.e. user input) or directed to the user device merely receiving input from the user. Therefore, the scope of claims 5 and 14 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 7 and 16 recite, “...running the gateway application with the gateway private key and obtaining said gateway digital signature...” It is unclear whether the above limitation is directed to running the gateway application with the gateway private key as an input or running the gateway application via use of the gateway private key. Furthermore, it is unclear how merely running the application with the private key generates a digital signature. Therefore, the scope of claims 7 and 16 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 8 and 17 recite, “...detecting in a request from a gateway stored in the ledger whether a security rule regarding transmission of request has been infringed by said gateway...” However, claims 2 and 10 from which claims 8 and 17 depend recites, “the ledger further executes the gateway application program corresponding to the gateway identification number of the accredited gateway according to the request received from said gateway and to the corresponding set of gateway parameters and set of gateway rules for registering the transfer of digital asset to the first user digital account and updating the first user digital account balance accordingly, only in case the request is in further accordance with said set of gateway parameters, said set of gateway rules, and a gateway current state indicating the amount, or the amount during the time period, of digital asset already requested.” It is unclear how the control unit of claims 8 and 17 could detect infringement and generate a security alert when the requests have already been stored/registered in the ledger only if they are in accordance with the gateway rules and parameters. Therefore, the scope of claims 8 and 17 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 9 recites, “A system for controlling by a control authority digital asset emission or digital asset destruction, the system comprising one or more processors and memory storing instructions, wherein the one or more processors are configured to execute the instructions such that the processor and memory are configured to:...” According to the above preamble, the claims should therefore be directed to a system comprising one or more processors and memory and their configured functions. However, claim 9 and all of its dependents (claims 10-18) recite limitations directed to components other than the one or more processors and their configured functions. 
For example: claim 9 recites, “i) register, by the ledger, the transfer of digital asset towards the first user digital account according to the received request by updating the first user digital account balance accordingly...”; claim 10 recites, “wherein the control authority has access to the ledger via the communication network for transmitting and storing data in the ledger...”; claim 11 recites, “wherein the gateway is operable to run on an Automated Teller Machine or a smartphone or a tablet or a Web interface.”; claim 12 recites, “wherein the control authority is operable to accredit a further gateway by: a) assigning to the further gateway a further gateway identification number...”; claims 13 and 15 recite, “...a corresponding user identifying device having processing capabilities and having installed a programmed digital signature algorithm operable to...”; claim 14 recites, “wherein each user can generate a corresponding user digital signature by means of an application running on a user electronic device...”; claim 16 recites, “wherein the gateway is operable to...”; claim 17 recites, “...the control unit being operable to...”; and claim 18 recites, “wherein each user has a corresponding user digital wallet...operable to be connected to the ledger by sending to the ledger a connection message containing the user identification number...”.
In light of at least the limitations listed above, it is unclear whether the various components recited in the above claims (such as ledger, gateway, user electronic device, etc.) are comprised within the overall system of claim 9 or are operated/configured by the one or more processors of the preamble. Therefore, the scope of claims 9-18 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. (US 2018/0204191 “Wilson”).
Regarding claims 1 and 9, Wilson discloses: A computer-implemented method of controlling by a control authority digital asset emission or digital asset destruction, comprising the steps of (0470-0473):
receiving, by a ledger accredited to the control authority, the ledger having processing and data storage capacities, a request for registering a transfer of digital asset towards a digital account of a first user corresponding to a first user identification number indicated in the request, or a request for registering a transfer of digital asset between the digital account of the first user and a digital account of a second user corresponding to a second user identification number further indicated in the request (Fig. 12, 0011-0013, 0302-0303);
accessing and reading data stored in the ledger, wherein the first user digital account indicates a first user digital account balance, the first user digital account balance associated with the first user identification number being registered in the ledger (Fig. 12, 0011-0013, 0302-0303);
the second user digital account indicates a second user digital account balance, the second user digital account balance associated with the second user identification number being registered in the ledger (Fig. 12, 0011-0013, 0302-0303);
processing a received request by the ledger, stamping time and storing the received request and any update of a user digital account balance (0011-0013, 0017-0018, 0400-0402);
and i) registering, by the ledger, the transfer of digital asset towards the first user digital account according to the received request by updating the first user digital account balance accordingly (0011-0013, 0017-0018, 0388-0391);
and ii) registering, by the ledger, the transfer of digital asset between the first user digital account and the second user digital account according to the received request by updating accordingly the first user digital account balance and the second user digital account balance only in case an updated digital account balance of the user account to be debited corresponds to a positive balance (0011-0013, 0017-0018, 0388-0391).
Regarding claims 4 and 13, Wilson discloses all limitations of claims 1 and 9. Wilson further discloses: wherein each user identification number is a user public key that is obtained by means of a digital signature algorithm from a corresponding user private key owned by the user (Fig. 12, 0011-013).
Regarding claims 5 and 14, Wilson discloses all limitations of claim 4 and 13. Wilson further discloses: wherein each user generates a corresponding user digital signature by means of an application running on a user electronic device and using the digital signature algorithm, by entering its user private key into the user electronic device and obtaining said user digital signature, the user signing any request sent to the ledger with the obtained user digital signature, the ledger checking that a user digital signature on a received request has been validly generated from the corresponding received user public key by means of a user private key, thereby authenticating the received request (Fig. 12, 0011-013, 0017-0018);
and, in case the user digital signature is not valid, the ledger prevents registering the transfer of digital asset specified in the request (0017-0018, 0023).
Regarding claim 18, Wilson discloses all limitations of claim 9. Wilson further discloses: wherein each user has a corresponding user digital wallet, corresponding to the user identification number, operable to be connected to the ledger by sending to the ledger a connection message containing the user identification number, and read the corresponding user digital account balance stored in the ledger and update a digital asset amount in the wallet based on the read digital account balance (0206, 0302-0303, 0435-0436).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zinder (US 2017/0005804) discloses a method and system for creating, tracking, and destroying digital assets via a blockchain operated by a controlling authority.
Muftic (US 2017/0357970) discloses a method and system for tracking and managing credit/debit bankcard transactions via a public ledger controlled by “Ledger Authorities.” Transactions are also processed through respective gateways associated with larger payment processors.
Dembo et al. (US 2018/0293553) discloses a method and system for transferring funds from various bank nodes to different central bank systems via a blockchain. 
Ramanathan et al. (USP 10262321) discloses methods and systems for managing digital wallets, digital currencies, and a ledger via centralized “Issuing Trust” authorities. 
Kikinis (US 2019/0303886) discloses a method and system for transferring digital currencies from one tier of blockchain to a different tier through gateways managed by central banks.
Satoshi Nakamoto (“Bitcoin: A Peer-to-Peer Electronic Cash System”) discloses a method and system for transferring digital currencies between peers via a blockchain and through use of public key cryptography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685